Exhibit 10.1
Execution Version
FOURTH AMENDMENT
     This FOURTH AMENDMENT, dated as of March 12, 2010 (this “Amendment”), is
entered into by and between CKX, INC., a Delaware corporation (the “Borrower”),
and BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).
Preliminary Statements
     WHEREAS, reference is made to the Credit Agreement, dated as of May 24,
2006 (as amended by the First Amendment and Waiver, dated as of February 20,
2007, the Second Amendment, dated as of June 1, 2007, and the Third Amendment,
dated as of September 27, 2007, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time,
the Administrative Agent and the other Agents party thereto. Capitalized terms
used but not otherwise defined herein are used with the meanings given in the
Credit Agreement.
     WHEREAS, the Borrower has requested that the Credit Agreement be amended as
herein set forth.
     WHEREAS, the Required Lenders are willing to consent to the amendment and
waiver request described above on the terms and subject to the conditions set
forth below.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Amendment to Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
following defined terms and their corresponding definitions: “New Term Loan
Commitments”, “New Term Loan Facility Amendment”, “New Term Loan Facility
Notice” and “New Term Loan Lender”.
     (b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
     “Fourth Amendment”: the Fourth Amendment, dated as of March 12, 2010, by
and between the Borrower and the Administrative Agent (at the direction of the
Required Lenders).
     “Fourth Amendment Effective Date”: the date on which the Fourth Amendment
became effective in accordance with Section 2 thereof.
     (c) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of the definition of “Total Revolving
Commitments”: “The amount of the Total Revolving Commitments from and after the
Fourth Amendment Effective Date is $100,000,000.”
     (d) Section 2.6 of the Credit Agreement is hereby amended by adding the
following proviso at the end of the first sentence thereof:

 



--------------------------------------------------------------------------------



 



     “; provided, further, that the Borrower may provide any such notice
required hereby in connection with the permanent reduction of the Revolving
Commitments contemplated by the Fourth Amendment not later than 12:00 Noon, New
York City time, on the date of such reduction”.
     (e) Section 2.15 of the Credit Agreement is hereby deleted in its entirety.
     (f) Section 6.10 of the Credit Agreement is hereby amended by deleting the
words “obtains any New Term Loan Commitments in accordance with Section 2.15 or”
appearing therein.
     (g) Section 8(k) of the Credit Agreement is hereby amended by (i) deleting
clause (i) thereof in its entirety and (ii) renumbering clauses (ii), (iii) and
(iv) thereof as (i), (ii) and (iii), respectively.
     (h) Section 10.1 of the Credit Agreement is hereby amended by deleting the
words “and in Section 2.15” appearing therein.
     SECTION 2. Conditions to Effectiveness.
     The amendments contained in Section 1 shall not be effective unless and
until each of the following conditions precedent is satisfied (the date on which
such conditions are satisfied, the “Amendment Effective Date”):
     (a) the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent and the Borrower and counterparts
of the Consent attached as Exhibit A hereto (the “Consent”) executed by each of
the Subsidiary Guarantors;
     (b) the Administrative Agent shall have received executed counterparts of
this Amendment or a signed authorization to execute this Amendment from the
Required Lenders;
     (c) all fees and expenses then due and payable to any Agent or Lender under
the Loan Documents or relating thereto (to the extent invoiced at least one
Business Day prior) shall have been paid in full in immediately available funds;
     (d) each of the representations and warranties set forth in Section 3 below
shall be true and correct in all material respects (except to the extent any
such representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects);
     (e) no Default or Event of Default shall have occurred and be continuing,
as certified by the Borrower;
     (f) the Administrative Agent shall have received an irrevocable written
notice from the Borrower to permanently reduce the Revolving Commitments to
$100,000,000; and
     (g) the Administrative Agent shall have received such other documents and
instruments as it or any other Agent may reasonably request.
     SECTION 3. Representations and Warranties. The Borrower represents and
warrants to the Agents and Lenders that:

 



--------------------------------------------------------------------------------



 



     (a) Authority. The Borrower has the requisite power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Credit Agreement (as amended hereby) (the “Amended Agreement”) and the
other transactions contemplated hereby and by the Amended Agreement. Each
Subsidiary Guarantor has the requisite power and authority to execute, deliver
and perform its obligations under the Consent and the Loan Documents, as amended
hereby. The execution, delivery and performance by the Borrower of this
Amendment and by the Guarantors of the Consent and the performance by the
Borrower of this Amendment and the Amended Agreement and the other transactions
contemplated hereby and by the Amended Agreement have been duly approved by all
necessary corporate action of the Borrower, and no other corporate or other
organizational proceedings or actions on the part of the Borrower or any
Guarantor are necessary to consummate such transactions.
     (b) Enforceability. This Amendment has been duly executed and delivered by
the Borrower, and the Consent has been duly executed and delivered by each
Subsidiary Guarantor. When this Amendment becomes effective in accordance with
its terms, this Amendment, the Amended Agreement and the Consent each will be
the legal, valid and binding obligation of such party enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought in proceedings in equity or at law).
     (c) Representations and Warranties. The representations and warranties made
by the Borrower in the Amended Agreement (other than any such representations
and warranties that, by their terms, are specifically made as of an earlier
date, in which case, such representation and warranties were true and correct as
of such date) are and will be true and correct on and as of the date of this
Amendment and the Amendment Effective Date as though made on and as of each such
date.
     (d) No Conflicts. Neither the execution and delivery of this Amendment, nor
the execution and delivery of the Consent, nor the consummation of the
transactions contemplated hereby or thereby or by the Amended Agreement, nor the
performance of and compliance with the terms and provisions hereof or of the
Amended Agreement or the other Loan Documents by the Borrower or any Subsidiary
Guarantors will, at the time of such performance, (i) violate or conflict with
any provision of its articles or certificate of incorporation or bylaws or other
organizational or governing documents, (ii) violate, contravene or materially
conflict with any Requirement of Law (including, without limitation,
Regulation U) or Contractual Obligation, except for any violation, contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect or (iii) result in or require the creation of any Lien (other than those
permitted by the Loan Documents) upon or with respect to its properties. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution or delivery of this Agreement, the performance,
validity or enforceability of this Agreement or the Amended Agreement or with
the transactions contemplated hereby or by the Amended Agreement.
     (e) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.
     SECTION 4. Reference to and Effect on Credit Agreement.

 



--------------------------------------------------------------------------------



 



     (a) Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Agreement. This Amendment is a Loan Document.
     (b) Except as specifically amended above, the Credit Agreement and the
Guarantee and Collateral Agreement and the other Loan Documents are and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Secured Party under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
the Credit Agreement or any other Loan Document.
     SECTION 5. Counterparts.
     This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission (in “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.
     SECTION 6. Severability.
     Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 7. Headings.
     Section headings set forth in this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
     SECTION 8. Governing Law.
     This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the party hereto has caused this Amendment to be
executed by its respective officers thereunto duly authorized, as of the date
first written above.

                  CKX, INC.    
 
           
 
  By:
Name:   /s/ Thomas P. Benson
 
Thomas P. Benson    
 
  Title:   Chief Financial Officer, Executive Vice President and Treasurer    
 
                BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent    
 
                By: JPMORGAN CHASE BANK, N.A., authorized        signatory    
 
           
 
  By:
Name:   /s/ Peter B. Thauer
 
Peter B. Thauer    
 
  Title:   Executive Director    

Consent

 